     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                    Main Document    Page 1 of 30


 1    Khachik Akhkashian. Esq.&6%
      Law Offices of Khachik Akhkashian
 2    Montrose Shopping Park
      2418 Honolulu Avenue, Suite G
 3    Montrose, California 91020
      Tel.: (818) 249-2220; Fax: (818) 249-2297
 4    $NKNDVKLDQODZ#\DKRRFRP
 5    Attorney for Debtor and Plaintiffs
 6
 7
 8                                  UNITED STATES BANKRUPTCY COURT
 9           IN THE CENTRAL DISTRICT OF CALIFORNIA - SANTA BARBARA DISTRICT
10    In re: SHERR, LLC, RASBE, INC, and         ) CASE NO.______________
                                                               9:19-bk-11123-MB
      EMMET, INC, and their sole Director and    )
11    President, RONE OREN                       ) CHAPTER 7
                                                 )
12                                  Debtors      ) ADV. Pro. ________________
                                                 )
13    SHERR, LLC, a Delaware Limited Liability ) VERIFIED COMPLAINT FOR:
      Company, RASBE, INC. a Delaware            )
14    Corporation, EMMET, INC. a                 )
      Delaware Corporation, and RONE OREN )
15    the Sole Director and President of SHERR, ) 1. VIOLATIONS OF THE RACKETEER
      LLC, RASBE, INC. AND EMMET, INC. ) INFLUENCE AND CORRUPT
16                                               ) ORGANIZATIONS ACT
                                    Plaintiffs   ) 2. OBSTRUCTION OF JUSTICE UNDER
17                                               ) TITLE 42 USC 1985(2)
      ELY DROMY, DAVID DROMY,                    ) 3. CIVIL CONSPIRACY UNDER
18    SILVER LAKE PARK, LLC.                     ) TITLE 42 U.S.C 1985(3)
      JOSEPH GUGLIELMO, VC VISIONS,              ) 4. VIOLATIONS OF CALIFORNIA BUSINESS
19    LLC, a California Limited Liability Com. ) AND PROFESSIONS CODE 17200
      and DOES 1-100, inclusive                  ) 5. DECLARATORY RELIEF
20                                               ) 6. NEGLIGENCE
                    Defendants                  )
21
                             FEDERAL BANKRUPTCY COURT JURISDICTION
22
             1. Plaintiffs, as the pleaders do consent to entry of final orders or judgment by the bankruptcy
23
      court (FRBP § 7008), and this action is brought under FRBP § 7001(1), to recover money and
24
      property, FRBP § 7001(6) a proceeding to determine the discharge of an alleged debt, FRBP 7001(7)
25
      a proceeding to obtain an injunction or other equitable relief,. FRBP § 7001 (9) a proceeding to
26
      obtain a declaratory judgment relating to any of the foregoing and FRBP § 7001 (10) a proceeding to
27
      determine a claim or cause of action removed under 28 U.S.C. § 1452.
28



                                                                1
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                    Main Document    Page 2 of 30


 1                                                     VENUE
 2           2. Venue is proper under 28 USC § 1409(a) because the debtor corporate entities filed their
 3    Chapter 7 proceeding in the Santa Barbara Division of the United States District Court for the Central
 4    District of California, and all of events described in the Adversary Proceeding took place in Los
 5    Angeles County California, in the Jurisdiction of the United States District Court for the Central
 6    District of California, and the primary place of business of the debtor Plaintiff corporations is in
 7    Malibu, California and the primary residence of the sole director and officer of the debtor plaintiff
 8    corporations is in Malibu, California.
 9                                          NATURE OF THE ACTION
10           3. Plaintiffs on behalf of their creditors, investors and shareholders, complain against all
11    Defendants for the claims alleged as a result of a conspiracy to place the onus of responsibility for the
12    loss of a portfolio of hotels worth in excess of 102 million after escrow closed.
13           4. Silver Lake Park, LLC (SLP) was a third party investor, introduced by Oren to the buyer
14    VCV to purchase a Portfolio of hotel properties, nine in Georgia and eights in five other states, and
15    SLP invested 13 million in a buyer for a 50% interest in the LLC that owned the portfolio of 17 hotel
16    properties and a $100,000.00 monthly payment until the 13 million was repaid. Buyer mislead Oren
17    during escrow claiming that buyer will be putting $13 million dollars cash and equity into the deal to
18    purchase the portfolio of hotel properties all over the US.
19           5. After escrow closed, and after two monthly payments by the Seller stopped, Seller took full
20    responsibility for returning the Dromys' $13,000,000.00, SLP refused and filed suit against the seller,
21    and eventually the buyer in a SAC, and the escrow company in a separate action. In complaint and
22    the FAC, SLP noted that Oren and the entities acted properly. While litigating the FAC. SLP, through
23    its managing member, Ely Dormy, then demanded that Oren pay his attorney fees and testify against
24    the escrow company. Oren refused. SLP then filed a SAC naming Oren and the entities as
25    Defendants for fraud through breach of an oral agreement. During suit, SLP ultimately settled with
26    the buyer and seller. But Ely Dormy threatened Oren that if he did not return the funds that were paid
27    from escrow to the debtor Sherr, Rasbe, Emmet corporations of which Oren is the sole director and
28    officer, he, Eli Dromy would file an action with the FBI and the local police. Oren did not capitate to



                                                                2
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                    Main Document    Page 3 of 30


 1    the extortion and blackmail and SLP filed its second amended complaint against Oren, Sherr, Rasbe
 2    and Emmet in the Superior Court of California. During suit, Ely Dormy continually physically
 3    threatened Oren with physical violence and with death if Oren, on behalf of Sherr, Rasbe and Emmet
 4    did not pay millions of dollars to SLP, then SLP would file a lawsuit against them.
 5           6. The seller agreed to settlement of the claims Oren, Sherr, Rasbe and Emmet asserted
 6    against the Seller. Oren was then informed the buyer asserted Oren had previously signed an
 7    Indemnity agreement to indemnify the buyer from any claims as a result of the purchase and sale of
 8    the portfolio of 17 hotels. Oren on behalf of himself and Sherr, Rasbe and Emmet alleged the
 9    indemnity agreement is a forgery. Oren, on behalf of Sherr, Rasbe and Emmet allege a massive
10    conspiracy was launched against them by Ely Dormy and the buyer to take the onus of responsibility
11    off their shoulders and unlawfully place it on the shoulders of Oren and the corporate entities and
12    thus they file their Adversary Proceeding Complaint against all defendants for RICO Violations,
13    Obstruction of Justice, Civil Rights Conspiracy, Violations of California’s B&P § 17200 and seek
14    Declaratory Relief.
15                                COMPULSORY JOINDER OF RONE OREN
16           7. Under the rules of Compulsory Joinder for a just determination (FRBP 7019 incorporating
17    FRCP § 18) Rone Oren must join in the Adversary Proceeding as a Plaintiff because (A) he is the
18    sole director and sole officer and majority shareholder of the debtor Plaintiff Sherr, Rasbe and
19    Emmet, and (B) SLP and the Dromy’s allege that Oren is the alter ego of the debtor Plaintiff Sherr,
20    Rasbe and, Emmet, ad (C) induced the funds to be released from escrow to these entities, and (D)
21    induced the entities to transfer the funds to him, and (E) the corporate entities can only make
22    decisions through its director and officer, and his joinder will not deprive the court of subject-matter
23    jurisdiction (FRVP 19(a)(1), and must be joined as a party because in his absence, the court cannot
24    accord complete relief among existing parties (FRCP § 19(a)(1)(A), and under FRCP § 19(a)(1)(B),
25    The interest of Rone Oren interest and the corporate entities are identical as they relate to his claims
26    against the Defendants and as they relate to the subject of the action and are so situated that disposing
27    of the action in the absence of Rone Oren or the corporate entities will, as a practical matter impair or
28    impede his ability to protect the interest of the corporate entities (FRCP § 19(a)(1)(B)(i) or leave the



                                                                3
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                    Main Document    Page 4 of 30


 1    corporate entities subject to a substantial risk of incurring double, multiple, or otherwise inconsistent
 2    obligations because of the interest. (FRCP § 19(a)(1)(B)(ii))
 3                                                      PARTIES
 4           8. Debtor and Plaintiff Sherr, LLC ("Sherr" and/or "Plaintiff") is, and at all times mentioned
 5    in this Adversary Proceeding Complaint, was a Delaware limited liability company and its principal
 6    place of business in Malibu Cal., and Rone Oren is its sole director, sole officer and majority
 7    shareholder.
 8           9. Debtor and Plaintiff Rasbe, Inc, (“Rasbe" and/or "Plaintiff") is, and at all times mentioned
 9    in this Adversary Proceeding Complaint, was a Delaware Corporation and its principal place of
10    business in Malibu California, and Rone Oren is its sole director, sole officer and majority
11    shareholder.
12           10. Emmet, Inc. (“Emmet and/or "Plaintiff") is, and at all times mentioned in this Adversary
13    Proceeding Complaint, was a Delaware Corporation and its principal place of business in in Malibu
14    California, and Rone Oren is its sole director, sole officer and majority shareholder.
15           11. Rone Oren ("Oren" and/or "Plaintiff") is, and at all times mentioned in this Adversary
16    Proceeding Complaint, was a California resident, residing in Los Angeles County in the City of
17    Malibu, California, and he is the sole Director and sole officer of Sherr, Rasbe and Emmet.
18           12. Silver Lake Park, LLC (“SLP” or "Defendant") is, and at all times mentioned in this
19    Adversary Proceeding Complaint was a California limited liability company, doing business in, and
20    subject to the jurisdiction of the State of California, and the County of Los Angeles.
21           13. Ely Dromy ("Ely Dromy" or "Defendant") is, and at all times mentioned in this Adversary
22    Proceeding Complaint was a resident of Los Angeles County, and subject to the jurisdiction of the
23    State of California, and the County of Los Angeles, and is one of the principals of Silver Lake Park,
24    LLC., and, on behalf of Silver Lake Park and his son, Defendant David Dromy, is alleged to have
25    entered a conspiracy as more properly alleged below, against Oren and the entities of which he is the
26    director and principal, Sherr, Rasbe and Emmet.
27           14. David Dromy ("David Dromy" or "Defendant") is, and at all times mentioned in this
28    Amended Complaint was a resident of Los Angeles County, and subject to the jurisdiction of the



                                                                4
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB           Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                     Main Document    Page 5 of 30


 1    State of California, and the County of Los Angeles and also one of the principals of Silver Lake Park,
 2    LLC, and, on behalf of Silver Lake Park and his father, Defendant Ely Dromy, is alleged to have
 3    entered into a conspiracy as more properly alleged below, against Oren and the entities of which he is
 4    the director and principal, Sherr, Rasbe and Emmet.
 5            15. Joseph Guglielmo, (“Guglielmo” or “Defendant Guglielmo”) is, and at all times
 6    mentioned in this Adversary Proceeding Complaint was a resident of Los Angeles County, and
 7    subject to the jurisdiction of the State of California, and the County of Los Angeles and also one of
 8    the principals of Visions, VC, LLC, and, on behalf of Visions VC, LLC, and Ely Dromy, David
 9    Dromy and Silver Lake Park, is alleged to have entered a conspiracy as more properly alleged below,
10    against Oren and the entities of which he is the director and principal, Sherr, Rasbe and Emmet.
11            16. VC Visions, LLC (“VCV”) is, and at all times mentioned in this Adversary Proceeding
12    Complaintwas, a Delaware limited liability company, doing business in, and subject to the
13    jurisdiction of the State of California, and the County of Los Angeles, and on behalf of Guglielmo,
14    and Ely Dromy, David Dromy and Silver Lake Park, is alleged to have entered into a conspiracy as
15    more properly alleged below, against Oren and the entities of which he is the director and principal,
16    Sherr, Rasbeand Emmet.
17            17. At this time, Sherr, Rasbe, Emmet and Oren (“Plaintiffs”) are ignorant of the true names
18    and capacities of the Defendants sued herein as DOES 1 through 100, inclusive, and therefore sues
19    these Defendants by such fictitious names. DOES 1 through 100 inclusive are all persons claiming
20    any legal or equitable interest in the property that is the subject of this action or whose joiner is
21    required to resolve the Plaintiffs claims herein. Each of the defendants designated herein as a
22    fictitiously named Defendants 1 - 100 is, in some manner, responsible for the events and happenings
23    referred to and are liable to the Plaintiffs for monetary damages.
24            18. Plaintiffs will amend this Verified Adversary Proceeding Complaint to allege the true
25    names and capacities of Does 1- 100 when ascertained. At all times mentioned herein, each of the
26    Defendants and DOE Defendants , whether individual, corporation, partnership, limited liability
27    company, joint venture, unincorporated association or other business entity of unknown form, and,
28    or, whether named or sued by fictitious name, was the agent, servant, employee and, or, officer,



                                                                 5
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                    Main Document    Page 6 of 30


 1    director or partner of each of the other Defendants and in doing the things herein alleged, each of the
 2    Defendants were acting within the course and scope of such agency, employment or capacity, with
 3    the permission and consent of each of the other Defendants, unless otherwise stated herein. For the
 4    purpose of convenience, all references to named Defendants herein, shall include the DOE
 5    Defendants, unless otherwise stated.
 6           19. Each of the Defendants, whether individual, corporate, partnership, joint venture, limited
 7    liability company, unincorporated association, or other business entity of unknown form, and/or
 8    whether named or sued by fictitious name other than DOES 1- 100, is responsible in some manner
 9    for the damages suffered by Plaintiffs; and, Plaintiffs will seek leave of this Court to amend this
10    Verified Adversary Proceeding Complaint to add additional causes of action and appropriate
11    charging allegations, including additional claims against Guglielmo and VCV when discovery
12    reveals the true nature of the actions of all Defendants, and each of them.
13                                          GENERAL ALLEGATIONS
14           20. In or ab0ut October 2014, Real Estate Broker Mark Mimms (“Mimms”) was contacted by
15    a broker friend of his working at Sperry Van Ness informing him that he had a broker from Northern
16    California that had a client that had some hotels that they wanted to sell, and he wanted to know if
17    Mimms had a buyer for the hotels. Mimms reviewed some basic information regarding the hotels,
18    and contacted one of his best clients, Guglielmo with whom he had previously brokered business
19    transactions. Guglielmo expressed interest in purchasing the hotels and Mimms contacted the seller,
20    First Capital Real Estate Investment, LLC (“First Capital”), and its managing
21    member, Suneet Singal through its broker, Susan McShannock (“McShannock”) both of which he
22    had not previously met and of whom he had no prior knowledge.
23           21. First Capital through McShannock began sending financial documents on the hotel
24    properties, and Guglielmo through Mimms moved forward with the transaction with a Letter of
25    Intent (“LOI”).
26           22. The seller, First Capital, owned eight hotels in 5 states and had a contract to purchase 9
27    hotel properties in Georgia; these nine hotels were in escrow and required a new loan to facilitate the
28    closing of the escrow. Guglielmo put together a deal in which First Capital as the seller, signed a



                                                                6
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB            Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                      Main Document    Page 7 of 30


 1    Purchase and Sale agreement for a company of which Guglielmo was the managing member of VCV
 2    as buyer, to purchase the seller’s (First Capital) Portfolio for 100.1 million with a 30 million cash
 3    deposit from one of VCV’s equity investors from Beverly Hills.
 4             23. Approximately one month after Guglielmo and Singal constructed the deal, the equity
 5    investor backed out and VCV had to obtain a new equity investor. Guglielmo then met with Rone
 6    Oren (“Oren”) and Oren was tasked to be a “finder” of a new equity investor. Oren met with Ely
 7    Dromy of Dromy International Investment Corporation (“DIICO”); Ely Dromy is the alter ego of
 8    DIICO.
 9             24. Ely Dromy consented to be the new equity investor for VCV to purchase First Capital’s
10    portfolio of 17 hotel properties.
11             25. Oren’s status as a “finder” modified to an unregulated facilitator associated with the
12    purchase and sale transaction between First Capital as seller, and Guglielmo, VCV, as buyer and Ely
13    Dromy and DIICO as investor.
14             26. On January 28, 2015, Ely Dromy sent Oren an e-mail attaching a first LOI in which
15    DIICO or its assignee, sought to acquire the portfolio of nine hotels located in Augusta, GA for
16    $38,500,000.00 with 45 days to complete all necessary due diligence including title, environmental,
17    property condition.
18             27. Guglielmo represented to Oren, and it was noted that First Capital had an additional eight
19    hotel properties in five different states which First Capital also wanted to sell.
20             28. On the same day that DIICO sent its first LOI to Oren for the nine Georgia hotel
21    properties, Oren communicated to Dromy that the buyer Guglielmo had additional eight hotel
22    properties owned by First Capital presented on an excel spread sheet Oren sent to Ely Dromy.
23             29. On January 28, 2015, the same day that Ely Dromy had DIICO send Oren the first LOI for
24    the nine Georgia hotel properties, Ely Dromy had DIICO send Oren a second LOI in which DIICO
25    modified its first LOI and now sought to acquire the portfolio assets as mentioned in the excel Oren
26    sent Ely Dromy earlier in the day.
27             30. The second LOI DIICO sent to Oren expressed that DIICO or its assignee, would:
28    ///



                                                                  7
            Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                    Main Document    Page 8 of 30


 1           (A) purchase the nine Georgia hotel properties together with the eight other hotel properties in
 2    five other different states for $102,000,000.00,
 3           (B) with a $11,000,000.00 down payment required for;
 4           (C) 50% ownership;
 5           (D) that all properties are NNN leases and Wyndham owned;
 6           (E) that rent is guaranteed from operator for 20 years with 2.5% yearly rent increases;
 7           (F) that currently there is about $4,000,000.00 of net income after debt service & 86 units in
 8    California which will be completed with funds from the acquisition and will be free and clear;
 9           (G) Oren was to receive a $250,000.00 commission;
10           (H) That “we” will have a 50/50 partnership and split all income and expenses according to
11    our ownership percentage;
12           (I) Ely Dromy or DIICO or its assignee would have 100% of the tax benefits from all assets;
13           (J) 45 days to complete all necessary due diligence including title, environmental, property
14    condition etc.
15           (K) Closing to occur 60 days from when escrow is opened, with one 30-day extension
16           31. Although the LOI expressed that “we” will have a 50/50 partnership, this language did not
17    signify that Oren would be a 50% partner with Ely Dromy or DIICO. Rather, the “we” spoken about
18    in the LOI was meant to ensure that DIICO or its assignee would own no less than 50% of the
19    portfolio of 17 hotels, and the other 50% would be owned by the buyer, VCV, in whom Oren had an
20    association as the facilitator of the purchase and sale agreement between the seller First Capital and
21    buyer, VCV.
22           32.. While Oren does have an active real estate brokers license in California, at no time
23    during the transaction, from the initial meeting Oren had with Guglielmo, up through the January 28,
24    2015 LOIs and up through the opening and closing of escrow, Oren’s real estate broker’s license was
25    never employed, and Oren was never employed as a real estate agent or a real estate broker or any
26    broker of any kind. In fact, Oren never signed a broker agreement with Ely Dormy or with DIICO or
27    its assignee. Oren did not sign a broker agreement with First Capital or with VCV. First Capital had
28    its broker, McShannok. VCV had its broker, Mimms. Ely Dormy is a broker and he and DIICO had



                                                                8
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB           Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                     Main Document    Page 9 of 30


 1    several attorneys with whom they regularly communicated on their real estate purchases. The Oren
 2    entities that received the finder’s fee for Oren’s facilitation had no California real estate license and
 3    the hotel properties were outside of the state of California.
 4            33. Oren gave Guglielmo DIICO’s LOI and thereafter, VCV through Guglielmo modified the
 5    purchase and sale agreement which required VCV to provide a $13 million cash down payment and
 6    First Capital was to carry the remaining $89.5 million balance until they could finance the entire
 7    portfolio, and Dromy was asked to provide proof of funds to qualify him to invest in the deal.
 8            34. Oren’s role again modified and he was as facilitator, shuttling the communication
 9    between VCV and Ely Dromy and DIICO, in which DIICO assigned its role to another Limited
10    Liability Company Ely Dromy created, Silver Lake Park, LLC (“SLP”), and SLP stepped into the
11    shoes of DIICO and became the investor that DIICO was in the two DIICO LOIs.
12            35.Throughout February and March 2015, Oren shuttled back and forth between Ely Dromy’s
13    demands and the modifications of Guglielmo, tasked with presenting the respective positions and
14    requirements of the respective counterparts, and attempting to facilitate a consummation of the
15    transaction between the buyer, VCV and its investor, SLP, and the seller First Capital. Oren was
16    never asked by anyone, in writing or otherwise, to invest his own money or show proof of funds,
17    except. when escrow was closing and short $500,000.00, the Dromy’s asked Oren to place into
18    escrow the short $500,000.00 and Sherr placed into escrow the $500,00.00 requested by the Dromy’s
19    which they returned to Sheer after escrow closed.
20            36. Oren provided Ely Dromy and SLP with every document he was given by VCV, and Oren
21    also communicated to Guglielmo all questions and inquires made by the Dromys and SLP. Although
22    Oren was not a broker for the seller or the buyer or SLP, nevertheless, he disclosed to all parties the
23    entirety of what he was given to all parties.
24            37. The result of Oren’s shuttling the demands of each respective party was that the seller and
25    buyer modified the basic structure of the transaction and the portfolio of the 17 hotel properties
26    would be still owned and held by an LLC managed by First Capital, and in which:
27            A. The seller, First Capital would retain a 25% interest in the LLC and portfolio of 17hotel
28    properties;



                                                                 9
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                    Main Document    Page 10 of 30


 1            B. The buyer VCV would be given a 12.5% interest in the LLC and the portfolio of 17 hotel
 2    properties;
 3            C. For Oren’s role as a facilitator, one of the entities of which he was the sole director and
 4    officer, Sherr, Inc. would be given a 12.5% interest in the LLC and portfolio of 17 hotel properties;
 5            D. SLP would be given a 50% interest in the LLC and portfolio of 17 hotel properties, the
 6    same 50% interest that Ely Dromy placed in his LOI dated January 28, 2015 plus a payment of
 7    $100,000.00 per month until his $13,000,000.00 was paid in full, even if the 13 million was fully
 8    paid in a refinance nine months to two years.
 9            38. The down payment for the transaction, however, increased by 2 million to 13 million
10    requiring an additional 2 million from the investor, DIICO.
11            39. Oren informed the Dromys not to proceed with the transaction as the terms had a material
12    change with the addition of the 2 million dollars down payment.
13            40. The Dromys were eager to stay in the deal and represented that the hotel properties and
14    the deal were worth 130 million and they informed Oren that they still wanted to proceed with the
15    transaction notwithstanding the increase of the down payment by 2 million dollars, funded from the
16    personal account of Ely Dromy and his spouse.
17            41. While the 13 million provided was being placed into escrow, First Capital as the seller,
18    and VCV as the buyer signed an agreement on March 31, 2015, which incorporated the basic
19    business stricture outlined in the above paragraph 37 A-D, inclusive, and this March 31, 2015
20    agreement was also signed by Sherr, Inc., through Oren, to memorialize that Sherr, Inc. was to
21    receive a 12.5 % interest for the efforts of Oren in helping to facilitate the consummation of the
22    purchase and sale of the respective interests in the portfolio of 17 hotel properties.
23            42. Oren delivered a copy of the March 31, 2015 agreement to the Dromys prior to escrow
24    closing. After escrow closed. the Dromys informed Oren they could not find the March 31, 2015
25    agreement Oren had personally delivered to them and Oren then sent the Dromys the March 31, 2015
26    agreement by e-mail transmission which the Dromy;s admitted receiving.
27            43. Ely Dromy is a sophisticated real estate investor and through various entities and LLCs,
28    he has bought and sold numerous hotel and apartment properties for decades in excess of hundreds of



                                                                 10
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB             Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                       Main Document    Page 11 of 30


 1    millions of dollars. Ely Dromy and David Dromy know what due diligence is required in a real estate
 2    purchase and sale agreement. The Dromy’s and DIICO had attorneys and experts with whom they
 3    consulted on their real estate transactions and had knowledge of the due diligence necessary for them
 4    to make an informed, knowing and intelligent decision whether to proceed or not. The Dromy=s
 5    admitted to receiving thousands of pages of due diligence documents for the purchase of the portfolio
 6    of the 17 hotel properties. The Dromys also admitted that after review of these thousands of pages of
 7    due diligence, they concluded the investment in the hotel properties was a sound deal.
 8               44. Mimms, a licensed broker for over thirty years in hotel transactions in excess on a billion
 9    dollars noted that in the commercial real estate business, the buyers legitimately and lawfully put in
10    some kind of a fee or commission in the transaction for management fees and add it to the transaction
11    so that they get paid, at close of escrow additional monies to take care of capital expenditures and
12    doing so is not out of the ordinary.
13               45. Thus, the seller, First Capital and the buyer, VCV, incorporated into the March 31, 2015
14    agreement that from the 13 million deposited into escrow, certain funds would be disbursed to the
15    seller, First Capital, the buyer, VCV, and to Sheer, Emmet and Rasbe for Oren=s facilitation efforts.
16               46. Escrow was to close on April 22, 2015 and closing of a transaction is when one has a
17    purchase agreement that is signed by buyer and seller with an escrow instruction to close on a certain
18    date.
19               47. The escrow instructions for the sale of the portfolio of the 17 hotel properties being sold
20    by First Capital to VCV were the March 31, 2015 agreement.
21               48. SLP became the successor to DIICO in this transaction for the purchase of the portfolio of
22    17 hotel properties. Pursuant to the March 31, 2015 agreement of which the Dromy’s and SLP were
23    given a copy and never objected, following the authorizations of the Seller and Buyer, Stewart Title
24    Escrow released to the Oren entaties Sherr LLC, Emmet Inc and Rasbe Inc approximately $4 million
25    dollars. Oren did not have authority or control over the escrow or the escrow funds.
26               49. During escrow and prior to the close of escrow, the seller, First Capital and the buyer,
27    VCV, sent written authorizations for escrow to make a distribution of funds placed into escrow to
28    Sherr, Rasbe and Emmet in the amount of approximately 4 million, but Oren at the Dromy’s request



                                                                    11
              Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB           Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                     Main Document    Page 12 of 30


 1    had placed into escrow the short fall of $500,00.00, which the Dromy’s returned to Sherr sometime
 2    after close of escrow.
 3             50. Subsequent to the close of escrow, title to the interests of approximately 8 hotels was
 4    obtained but the nine Georgia hotels required refinancing as detailed in the March 31, 2015
 5    agreement. The lender, as do all lenders for the purchase of commercial real estate, required a
 6    personal guarantee on the loan by Ely and Judy Dromy (husband and wife) as SLP had a 50% interest
 7    in the LLC in which the 9 Georgia hotels were to be held and the Dromy’s were the alter egos of
 8    SLP. Ely Dromy is familiar with these lender requirements based on his years of experience as a real
 9    estate investor. Ely Dromy refused to provide a personal guarantee because he did not want his
10    personal name to officially appear on any document connected with this transaction to facilitate the
11    refinance of the nine Georgia hotel properties. As a proximate cause of the failure of Ely Dromy to
12    provide his personal guarantee, the lender facilitating the refinance refused to issue a new loan to
13    facilitate the closing of the hotels that were in escrow.
14             51. After the close of escrow, Ely Dromy received two monthly payments of $100,000.,00. .
15    When the refinance failed, the monthly net proceeds from the portfolio of 17 hotel properties ceased,
16    and the monthly $100,000.00 payment to Ely Dromy and SLP ceased. First Capital, through Suneet
17    Singal. had, however, previously given Ely Dromy a guarantee of receiving the $100,00000 per
18    month. Then, Suneet Singal represented that he could not fulfill the guarantee as he did not have
19    enough income from the hotel portfolio. After the close of escrow. First Capital and Suneet Singal
20    realized that Ely Dromy would absolutely not give a personal guarantee and Singal was left with no
21    choice but to obtain the loans on his own, but his efforts were not successful. Ely Dromy demanded
22    a return of his 13 million from the seller. The seller First Capital took full responsibility for returning
23    the Dromys' $13,000,000.00 investment and offered the Dromys a restructuring whereby the Dromys
24    would receive $6,500,000.00 immediately, and a $6,500,000.00 note against the Portfolio, to be
25    repaid within 6 months. The Dromys refused. The Dromys frustrated the numerous opportunities to
26    restructure the deal and otherwise mitigate problems that would have ensured a successful transaction
27    for all parties. The Dromys have turned what could have been a successful business transaction into a
28    ///



                                                                  12
            Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB         Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                   Main Document    Page 13 of 30


 1    dispute, and initiated litigation. SLP and the Dromys failed to mitigate their alleged loses.
 2    Subsequently, SLP named the buyer as a Defendant in a SAC.
 3           52. When Oren world not capitulate to Ely Dromys demand that he pay their attorney’s fees
 4    and testify against the escrow company, SLP named Oren and Sherr, Rasbe and Emmet as
 5    Defendants in in a SAC erroneously claiming, among other preposterous allegations, that Oren was
 6    required to place 13 million of Oren’s own money into escrow and Oren breached his oral agreement
 7    in this regard and defrauded the Dromys and SLP. The Dromys fabricated this artificial theory fiction
 8    as an extension of their prior attempts at blackmail and extortion aimed at Oren.
 9           53. During suit, Ely Dromy, in spontaneous rash sudden statements, uttered to Oren a
10    continuing series of the death threat that Oren initially reported and documented to the Los
11    Angeles County Sheriff’s Department and letters between Oren’s former attorney, Lee Sacks and
12    Dromys attorney. In the initial response to Lee Sachs’ letter, Dromy’s attorney did not deny the death
13    threat Ely Dromy made to Oren, he only noted that Ely Dromy would leave Oren alone.
14           54. Ely Dromy did not do so, and the pattern of death threats continued, unabated from early
15    2016 up through February 2018, and included,
16           A Ely Dromys’ phone call Oren approximately 1:43- p.m. on October13, 2016 stating, “You
17    made a deal with the devil, if you don’t give me the money, I will kill you!" Oren called the Los Hills
18    Sheriff’s Department, a sub-division of the Los Angeles County Sheriff’s Department.
19           B. A death threat during recess in a deposition of Ely Dromy in which he threatenedOren that
20    some crazy things will happen to him;
21           C. A death threat in the parking area after Oren came out of mediation about a year and half
22    ago which is documented by a letter to Dromys attorneys;
23           D. During another deposition of Ely Dromy in February 2018 where during recess Ely Dromy
24    told Oren again spontaneously. that "he is the devil and Oren made a deal with the devil and that he is
25    going to kill Oren" which was stated in the presence of Oren’s attorney, Lee Sacks, Joe Guglielmo’s
26    attorney Joel Shackelford, and the court reporter. In his deposition, Lee Sacks confirmed the death
27    threat made by Ely Dromy to Oren. Ely Dromy then attempted to obtain the personal address of Oren
28    and the name and address of the schools of Oren’s children.



                                                                13
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                    Main Document    Page 14 of 30


 1            55. Oren was and is frightened, intimidated and the threats were intended to interfere with his
 2    rights to testify truthfully and present evidence that will exonerate the corporate entities, Sherr, Rasbe
 3    and Emmet of which he is the sole director, sole officer and sole shareholder.
 4            56. Oren and the corporate entities did nothing to precipitate the failure and collapse of the
 5    transaction relative to the interest the respective parties had in the portfolio of 17 hotel properties. In
 6    fact, the failure is proximately related to the refinancing failure proximately caused by Ely Dromy’s
 7    ultimate refusal to provide his personal guarantee to the lender who had tentatively agreed to the
 8    refinancing on condition of receiving the personal guarantee of the principals owing the entities who
 9    had respective interests in the portfolio of the 17 hotel properties.
10            57. Ely Dromy represented that he was OK with the fees that the Oren entities received as
11    long as he, Ely Dromy, was receiving his $100,000.00 monthly payment. The fees the Oren entities
12    received were not conditioned on anything that occurred after the close of escrow. Although the Oren
13    entities received consideration from the seller First Capital and the buyer, VCV, which was 4% of the
14    purchase price for Oren’s efforts in helping to facilitate the consummation of the purchase and sale of
15    the portfolio of 17 hotel properties, neither Oren nor the entities did anything to facilitate the collapse
16    of the transaction. The collapse of the transaction was facilitated by the refusal of Ely Dromy to
17    simply comply with standard refinancing requirements of providing his personal guarantee and, or,
18    the seller’s obligations to pay to Ely Dromy the $100,000.00 per month incident to the seller’s
19    guarantee to Ely Dromy. Oren and the corporate entities allege that Ely Dromy eluded his name
20    from appearing on any documents connected with the transaction and Ely Dromy hid his personal
21    financial information in some unrevealed charade. The Dromys could have demanded that their
22    name appear on the deal documents or asked to modify their status from investor to a buyer, or asked
23    for any changes they wished, and if ntheir requests or demands were not accepted, they could have
24    stopped transferring money to escrow at anytime and stopped the deal. The Dromys, however,
25    elected to proceed. even after the Dromys thought that there was a problem with the deal which
26    Plaintiff’s allege may have been why Ely Dromy refused to provide his personal guarantee.
27    Nevertheless, Ely Dromy still elected to stay in the deal and continued to transfer millions of dollars
28    to escrow/



                                                                 14
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                    Main Document    Page 15 of 30


 1            58. Defendants SLP and the Dromys has admitted that:
 2            A. They never executed any written agreement with Oren or Sheer, LLC with respect to their
 3    investment in the Hotel Entities or the Georgia hotel properties;
 4            B. Oren nor Sherr, did not agree in writing to pay $6,600,000.00 for the 12.5% interestin the
 5    Hotel Entities or the Georgia Hotel Properties;
 6            C. Neither Oren nor Sherr directed them in writing to pay $13,000,000.00 to
 7    First Capital;
 8            D. Oren and Sherr did not agree in any writing to ensure that the March 31, 2015 Agreement
 9    was completely consistent with the terms of an alleged oral agreement that SLP and the Dromys
10    allege they had with Oren or Sherr;
11            E. They never objected in writing to Oren or to Sherr about the March 31, 2015 agreement;
12            F. They paid all the funds through escrow to First Capital required to be paid under the March
13    31, 2105 agreement and First Capital was aware that they paid all the funds to First Capital required
14    to be paid under the March 31, 2105 agreement;
15            G. The March 31, 2015 agreement does not require Oren or Sherr to pay $6,500,000.00 to
16    First Capital and assume any pro-rata share of any non-recourse indebtedness owed by the Hotel
17    Entities or the Georgia Hotel Properties;
18            H. That Dromy never asked Oren or Sherr, to put in writing that Oren and Sherr, were going
19    to contribute $13,000,000.00 in connection with the transaction;
20            I. It is unclear from the fabricated oral agreement exactly how much money the Dromys
21    allege Oren was supposed to have invested in the deal pursuant to the alleged oral contract; it is
22    equally unclear how much ownership interest Oren was supposed to receive in exchange. These
23    amounts are unclear because the Dromys have continually uttered differing amounts ranging from
24    $6,500,000.00 to $13,000,000.00 and ownership interests ranging from 12.5% to 50%.
25            59. Pursuant to their Chapter 7 proceedings, Sherr, Rasbe and Emmet, will file a Notice of
26    Removal of the State Court action. When an action pending in a state court is removed to bankruptcy
27    court (28 USC § 1452), it is litigated as an adversary proceeding. (FRBP 7001(10)) Their right to
28    remove under § 1452(a) is because the causes of action as to which the district court would have



                                                                 15
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB            Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                     Desc
                                      Main Document    Page 16 of 30


 1     jurisdiction under 28 USC § 1334 (i.e., cases Arelated to the bankruptcy cases). (28 USC §
 2    1452(a)) State claims may be removed to federal court under the general federal removal statute
 3    based on federal question (including state law claims that are transnationally related to the federal
 4    question claims) (28 USC §1441) provided it is “related to” a bankruptcy case which they are.
 5                                    FIRST CLAIM OR CAUSE OF ACTION
 6            (Violations of the Racketeer Influence and Corrupt Organizations act)
 7            (by Plaintiffs against Defendants Ely Dromy, David Dromy, Silver Lake Park)
 8            60. Plaintiffs restate and incorporate by reference hereat, the above paragraphs 1 through 59
 9    as if fully set forth hereat.
10            61. Ely Dromy violated Rone Oren’s rights pursuant to Title 18 USC § 1512(b) by (1)
11    knowingly or corruptly engaging in unlawful conduct toward Oren, threatening Oren with death if
12    Oren did not pay to Ely Dromy an amount Ely Dromy demanded as part of his State Court action,
13    and Eli Dromy’s intent was to delay or prevent Oren’s testimony part of which is contained in this
14    Verified Adversary Proceeding which demonstrates Ely Dromy’s misconduct, failure to mitigate and
15    Ely Dromy‘s refusal to provide his personal guarantee as being the proximate cause of the loss of the
16    purchase and sale of the portfolio of 17 hotels; and (2) caused Oren:
17            (A) To be intimidated from giving his truthful testimony as noted in this Verified Adversary
18    Proceeding which assists the Court in finding the proximate cause of the failure of the purchase and
19    sale of the portfolio of 17 hotels and, (B) caused the legal process which initially summoned Rone
20    Oren to initially produce his Answer in the official proceeding to be corrupted and thus evaded;
21            (B) Violated Oren’s rights pursuant to Title 18 USC § 1512(d) by intentionally harassing
22    Oren with death threats, the proximate result of which hindered, delayed, and prevented Oren from
23    fully testifying in the official proceedings of Ely Dromy’s and SLP’s case as Oren has herein testified
24    by virtue of this Verified Adversary Proceeding;
25            (C ) Violated Oren’s rights pursuant to Racketeer Influence Corrupt Organizations Act
26    (“RICO”), in that the actions of issuing continuous death threats, and continuing threatening actions
27    and cover up of a continuous death threat was (1) conduct and Ely Dromy’s conduct was for the
28    benefit of his company SLP which was (2) an enterprise and Ely Dromy and SLP engaged in their



                                                                 16
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB           Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                     Main Document    Page 17 of 30


 1    activity of constant physical threats and covering up the constant and continuing physical threats in
 2    an obstruction of justice (3) through a practice pattern; and the activity of violating Title 18 USC §
 3    1512(b)-(d) was (4) racketeering activity under 18 USC 1961(1)(b);
 4             62. Ely Dromy violated Oren=s rights protected under 42 USC § 1985(2) because
 5    professionalism and civility are the means by which a court having jurisdiction over the subject
 6    matter asserts its jurisdiction over the party and brings home to all litigants the reasonable process to
 7    secure a neutral forum for all people to resolve their differences in a peaceful, non-violent manner.
 8             63. Such neutral, civil forum is an indispensable element of due process of law.
 9             64. Public policy encourages the free access to the legal system and requires executors to
10    perform their function responsibly, justifying a legal duty of care towards the individual executor.
11              65. Oren was due a judicial process to protect him against the potentially severe
12    consequences which were likely to result if Ely Dromy, and all cross defendants, and each of them,
13    did not perform their task as prescribed by law, and threatened Oren when he, Oren attempted to
14    perform legal duties for the debtor defendant corporations.
15             66. Public policy required Ely Dormy and all defendants, and each of them to faithfully
16    execute their duties and not interfere in a physically threatening manner with the duties of the
17    director and officer of the debtor defendant corporations.
18             67. The threats from Ely Dromy and all defendants, and each of them were ongoing,
19    continuous, and occurred even after Oren summoned the help of the Los Angeles County Sheriff’s
20    Department. And the threats did not cease and desist and as such, were unnecessary, unwarranted and
21    unacceptable un-civil actions which involved more than merely an absence of care, the threats were
22    intentional acts, i.e., conscious wrongdoing, thus, the threatening activity was more than a technical
23    mishap.
24             68. The efficacy of the wrongful life-threatening conduct of death threats is the creation of
25    chaos in the legal community.
26             69. If the wrongful activity is not enjoined, the legal community will not be able to depend on
27    the truthfulness of witnesses.
28    ///



                                                                  17
            Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB            Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                     Desc
                                      Main Document    Page 18 of 30


 1            70. Public policy requires that it be regarded as serious, with consequences sufficiently
 2    adverse to act as deterrence.
 3            71. Ely Dromy took the actions he did take, and made the death threats against Rone Oren he
 4    did make for the benefit of SLP, his son, David Dromy, also a principal of SLP, and for all other
 5    Defendants to intimidate Oren to capitulate to Ely Dromy’s demands as set forth above, which
 6    directly impacted the rights of Sherr, Rasbe and Emmet, as Oren is their sole Director and President
 7    and these entities actually received the funds Ely Dromy is demanding Oren return to Silver Lake
 8    Park. Ely Dromy, and all Defendants, and each of them, have no defense of California=s litigation
 9    privilege as Oren’s RICO claims are predicated on violations of federal statutes which preempt
10    California’s litigation privilege as noted in Lauter v. Anoufrieva (C.D. Cal. July 14, 2010) 2010 WL
11    3504745, *11, *13, citing Johnson v. JP Morgan Chase Bank dba Chase Manhattan, 536 F.Supp.2d
12    1207, 1213 (E.D.Cal.2008) and; Oei v. North Star Capital Acquisitions, LLC, 486 F.Supp.2d 1089,
13    1098 (C.D.Cal.2006)
14            72. As a proximate result of the actions of Ely Dromy and SLP and David Dromy, Plaintiffs’
15    Oren, Sherr, Rasbe and Emmet have been damaged in an amount according to proof and at a
16    minimum an amount in excess of the minimum amount to invoke the jurisdiction of this court, costs
17    of suit and attorney fees. Furthermore, the actions of Defendants, and each of them, were intentional,
18    deceit, concealing material facts as Defendants specifically intended to deprive Plaintiff of their
19    property, money, legal rights and caused Plaintiffs injury and, the conduct of Defendants, and each of
20    them, was despicable, subjecting Plaintiff Oren to humiliation, mental distress, with a conscious
21    disregard of Plaintiff’s rights so as to justify an award of exemplary and punitive damage.
22                                    SECOND CLAIM OR CAUSE OF ACTION
23                             (Obstruction of Justice under Title 42 U.S.C 1985(2))
24              (by Plaintiffs against Defendants Ely Dromy, David Dromy, Silver Lake Park)
25            73. Plaintiffs restate and incorporate by reference hereat, the above paragraphs 1 through 72
26    as if fully set forth hereat.
27            74. The actions of Ely Dromy, and all defendants, and each of them as noted above were a
28    conspiracy, the purpose of which targeted Oren with intimidation and physical and legal threats so



                                                                 18
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                    Main Document    Page 19 of 30


 1    Oren, and all defendants and each of them could make a considerable financial gain by intentionally
 2    denying Oren the equal protection or dignities of such laws.
 3            75. Ely Dromy, and all defendants, engaged a series of overt acts described above, to
 4    facilitate their conspiracy of “tampering of a witness” through threats and death threats, the practice
 5    pattern of which destined Ely Dromy and all defendants, and each of them, to profit financially by
 6    personally threatening Oren.
 7            76. The first step in the conspiracy occurred when Ely Dromy realized that Oren would not
 8    acquiesce to Ely Dromy’s extortion to pay him millions of dollars or Ely Dromy would go to the
 9    police. Our system of justice does not allow for the continuing types of threats against party litigants,
10    and the Sheriff’s department was summoned to ensure that Ely Dromy would cease and desist from
11    all such threatening activity.
12            77. The scheme of the conspiracy was (1) to continually threaten Oren to cause him to be
13    apprehensive about proceeding to connive a means to ensure that Ely Dromy and his company, Silver
14    Lake Park would coerce money from Oren (2) threatening to file an action against Oren and when
15    Oren continued lawfully with his duty as director and officer of the debtor corporations, and
16    undertook an investigation to assemble facts to allow the Court to make a decision on the facts which
17    were uncovered (3) Oren, as director and officer of the debtor corporations was then threatened
18    physically, (4) such physical threat occurring in the presence of others, (5) to intimidate and
19    humiliate Oren to induce him to withdraw from any further participation in the case and to coerce
20    him into a settlement which Oren knew was not lawful.
21            78. Oren is a member of a class who participate in a public forum in the legal process who are
22    protected from witness intimidation, and deprived, directly or indirectly, of the equal protection or
23    equal privileges of the law, when some person engages in activity to interfere with their attempt to
24    provide witness testimony or present documents to a judicial officer to assist the judicial officer in
25    the manner in which Ely Dromy and all defendants, and each of them effected the threatening,
26    intimidating and humiliating activity on Oren as the director and officer and shareholder of the debtor
27    defendant corporations. The conspiratorial conduct of Ely Dromy, and all defendants, and each of
28    them, was propelled by class based invidious discriminatory animus.



                                                                 19
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB            Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                     Desc
                                      Main Document    Page 20 of 30


 1            79. As a proximate result of the actions of Ely Dromy, and all defendants, and each of them
 2    as described above. Oren, Sherr, Rasbe and Emmet are entitled to damages in an amount according to
 3    proof and at a minimum an amount in excess of the minimum amount to invoke the jurisdiction of
 4    this court for his 42 U.S.C § 1985.2 claim, plus damages for emotional distress, plus punitive
 5    damages, costs of suit and attorney fees. Furthermore, the actions of Defendants, and each of them,
 6    were intentional, deceit, concealing material facts as Defendants specifically intended to deprive
 7    plaintiff of his property, money, legal rights and caused Plaintiff injury and, the conduct of
 8    Defendants, and each of them, was despicable, subjecting Plaintiff Oren to humiliation, mental
 9    distress, with a conscious disregard of Plaintiff’s rights so as to justify an award of exemplary and
10    punitive damage.
11                                    THIRD CLAIM OR CAUSE OF ACTION
12                             (Civil Rights Violations under Title 42 U.S.C 1985(3))
13                                        (by Plaintiffs against all Defendants)
14            80. Plaintiffs restate and incorporate by reference hereat, the above paragraphs 1 through 79
15    as if fully set forth hereat.
16            81. California and the United States created law, including the statutes cited herein to be
17    applied equally. Defendants intentionally denied Plaintiffs the equal protection or dignities of such
18    laws.
19            82. Defendants actions as noted above were a conspiracy, the purpose of which targeted the
20    Plaintiffs so Defendants, and each of them, could make a considerable financial gain.
21            83. Defendants engaged a series of overt acts described above, to facilitate their conspiracy, a
22    sinister practice pattern of which destined Defendants to profit financially by misrepresenting the
23    reasons for the ultimate collapse of the business transaction which purchased the portfolio of the 17
24    hotel properties.
25            84. The scheme of the conspiracy was (1) to make it appear that the Dromy’s and SLP did not
26    read the March 31, 2015 agreement which was given to them by Oren for the buyer, VCV, and the
27    seller, First Capital, and for himself and for Sherr, Rasbe and Emmet, (2) by placing payments into
28    escrow and then claiming subsequently that they had no knowledge of the facts of the March 31,



                                                                 20
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB         Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                   Main Document    Page 21 of 30


 1    2015 agreement of which they were expressly given a copy, (3) misrepresent that they had not been
 2    made aware of the payment schedule in the March 31, 2015 agreement, when the Defendants Dromy
 3    and SLP knew, or reasonably should have known, that they received the a full and complete copy of
 4    the March 31, 2015 agreement both personally from Oren and by e-mail from Oren, (4) file an action
 5    against the other members of the transaction except Oren, Sherr, Rasbe and Emmet and have
 6    defendants entities and their principals agree to lift the onus of responsibility from their shoulders by
 7    pointing a fickle finger of fate at Oren, Sherr, Rasbe and Emmet as the only perpetrator, and (5)
 8    engage a campaign of overt physical threats of violence against Oren if he did not capitulate to his
 9    demands and have Sherr, Rasbe and Emmet return all funds that Ely Dromy had placed into escrow,
10    orally, to consummate the purchase of the 17 hotel portfolio and (6) settle the claims the Dromy’s
11    and SLP had against the seller First Capital and its principal Singal for approximately 6.9 million and
12    the buyer, VCV and its principal Guiglielmo for 1.9 million with a Stipulation for Entry of Judgment
13    for violation of fiduciary duty when the Dromy’s and SLP made it known that (a) both the seller and
14    the buyer and their principals were judgment proof as they had protected their visible assets from
15    satisfaction of the amount to which they agreed and for which they Stipulated to an Entry of
16    Judgment, and (b) knowing that it was to Seller First Capital and its principal Singal and buyer VCV
17    and its principal Guglielmo who authorized the release of funds from escrow to be paid to Sherr,
18    Rasbe and Emmet, and (c) conspiring that such settlement and Stipulation for Entry of Judgment by
19    the Seller and the Buyer and its principals would implicate Sherr, Rasbe, Emmet, and Oren, and
20    erode the meritorious and verifiable defense of Sherr, Rasbe, Emmet and Oren as hereinabove noted.
21           85. Plaintiffs Sherr, Rasbe and Emmet have suffered and will suffer a substantial financial
22    injury, and their sole Director and President Oren has suffered emotional distress doing so, all
23    calculated by the conspiracy scheme.
24           86. Plaintiffs are members of a class deprived, directly or indirectly, of the equal protection or
25    equal privileges of the law, when who participate in a public forum in the legal process who are
26    protected from witness intimidation, and deprived, directly or indirectly, of the equal protection or
27    equal privileges of the law, when some person engages in activity to interfere with their attempt to
28    provide witness testimony or present documents to a judicial officer to assist the judicial officer in



                                                                21
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB            Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                     Desc
                                      Main Document    Page 22 of 30


 1    the manner in which Ely Dromy and all defendants, and each of them effected the threatening,
 2    intimidating and humiliating activity on Oren as the director and officer and shareholder of the debtor
 3    defendant corporations. The conspiratorial conduct of Ely Dromy, and all defendants, and each of
 4    them, was propelled by class based invidious discriminatory animus.
 5            87. Plaintiff is entitled to damages in the amount according to proof and at a minimum an
 6    amount in excess of the minimum amount to invoke the jurisdiction of this court for his 42 U.S.C §
 7    1985.3 claim, plus damages for emotional distress, plus punitive damages, costs of suit and attorney
 8    fees. Furthermore, the actions of Defendants, and each of them, were intentional, deceit, concealing
 9    material facts as Defendants specifically intended to deprive Plaintiffs of their property, money, legal
10    rights and caused Plaintiff Oren injury and, the conduct of Defendants, and each of them, was
11    despicable, subjecting Plaintiff to humiliation, mental distress, with a conscious disregard of
12    Plaintiff’s rights so as to justify an award of exemplary and punitive damage.
13                                    FOURTH CLAIM OR CAUSE OF ACTION
14                       (Violations of California Business and Professions Code 17200)
15            (by Plaintiffs against Defendants Ely Dromy, David Dromy and Silver Lake Park)
16            88. Plaintiffs restate and incorporate by reference hereat, the above paragraphs 1 through 87
17    as if fully set forth hereat.
18            89. California’s Business and Professions Code (“B&P”) '17200, the Unfair Competition
19    Law, defines unfair competition to include, any unlawful, unfair or fraudulent business act or
20    practice. The unlawful practices supporting a 17200 claim are any practices forbidden by law be it
21    civil or criminal, federal or state, municipal, statutory, regulatory or, court made. In effect Unfair
22    Competition Law borrows violations of other laws and treats them as unlawful practices
23    independently actionable under B&P § 17200.
24            90. Ely Dromy, and all defendants, and each of them, violated Oren’s rights by engaging in an
25    Unlawful Business practice under California Business & Professions Code § 17200, as they:
26           A. Violated Oren’s rights pursuant to Title 18 USC § 1512(b) by (1) knowingly or corruptly
27    engaging in misleading conduct toward Oren with intent to delay or prevent his testimony in the
28    initial official proceedings in the case; and (2) caused Oren (A) to initially withhold his testimony in



                                                                 22
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                    Main Document    Page 23 of 30


 1    the official proceedings as hereinabove stated; and (B) caused Oren to be intimidated in the official
 2    proceedings of the Case to which Oren was duty bound to testify by legal process; and,
 3           B. Violated Oren’s rights pursuant to Title 18 USC 1512(d) by intentionally harassing Oren
 4    with death threats, hindering, delaying, and preventing him from fully and completely testifying in
 5    the official proceedings of the Case as he has in this Verified Adversary Proceeding Complaint; and,
 6            C. Violated Oren’s rights pursuant to Racketeer Influence Corrupt Organizations Act
 7    (“RICO”), in that the threatening actions of Ely Dormy was (1) conduct; and his law practice was (2)
 8    an enterprise; and he engaged in the activity of threatening and harassing in an obstruction of justice
 9    (3) through a practice pattern; and the activity of violating Title 18 USC § 1512(b)-(d) which was (4)
10    racketeering activity under 18 USC § 1961(1)(b); and,
11           D. Violated Oren’s rights pursuant to Title 42 USC § 1985.2, that is, Ely Dormy intended to
12    deny to Oren the equal protection of the laws, and to injure Oren emotionally and financially from
13    lawfully enforcing, or attempting to enforce his rights to the equal protection of the laws to be given
14    proper opportunity to fulfill his role as director and officer and shareholder of the debtor defendant
15    corporations in the process of the case which would enable him to proceed to give testimony as a
16    witness and present witnesses and documentation in the Case; and,
17           E. Because the practice pattern of threatening and the trying to cover up their activities with
18    further threats was an obstruction of justice pursuant to Title 18 U.S.C. ' 1503 et. seq. which provides
19    that anyone who “corruptly ... influences, obstructs, or impedes, or endeavors to influence, obstruct,
20    or impede, the due administration of justice” is guilty of obstruction of justice; and,
21           G. Ely Dromy violated Oren’s rights pursuant to Title 18 USC § 1621, perjury, by falsely
22    testifying under oath and in his subsequent declarations about material matters, his testimony was
23    false, he knew his testimony was false, and he gave his testimony in his declarations voluntarily and
24    intentionally, and did so to obstruct justice, not merely inaccurately as result of confusion or faulty
25    memory; andd,
26           H. Violated Oren’s rights pursuant to Title 18 USC § 1622, subornation of perjury, procuring
27    his son. David Dormy, to commit perjury, and to testify falsely under oath in his deposition and
28    declaration about material matters, his testimony was false, he knew his testimony was false, and he



                                                                 23
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB         Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                   Main Document    Page 24 of 30


 1    gave his testimony in his declarations voluntarily and intentionally, and did so to obstruct justice, not
 2    merely inaccurately as result of confusion or faulty memory.
 3           I. Violated the rights of the Plaintiffs pursuant to 42 USC § 1985.3 as described above.
 4           91. Oren’s § 17200 claims are factually and legally predicated on the violations of federal
 5    law prohibiting witness tampering (18 U.S.C. § 1512(b)-(d)), RICO (18 USC § 1961(b)(1),
 6    obstruction of justice (18 USC § 1512(b)) civil rights violations (42 USC § 1985.2 and § 1985.3)
 7    perjury (18 USC § 1621) and subornation of perjury (18 USC § 1622).
 8           92. Ely Dromy, and all Defendants, and each of them, have no defense of California=s
 9    litigation privilege as Oren’s B&P § 17200 claims are predicated on violations of federal statutes
10    which preempt California’s litigation privilege as noted in Lauter v. Anoufrieva (C.D. Cal. July 14,
11    2010) 2010 WL 3504745, *11, *13 citing Johnson v. JP Morgan Chase Bank dba Chase Manhattan,
12    536 F.Supp.2d 1207, 1213 (E.D.Cal.2008) and; Oei v. North Star Capital Acquisitions, LLC, 486
13    F.Supp.2d 1089, 1098 (C.D.Cal.2006).
14           93. Oren is informed, believes and thereon alleges that he is entitled to an injunction against
15    Ely Dormy, David Dromy and SLP, and all Defendants and each of them, forever enjoining their
16    actions filed against Oren, Sherr, Rasbe and Emmet and the claims of the Dromys’ and SLP are and
17    were a sham to mask the charade of Ely Dromy and SLP in their inexorable evasive sham of hiding
18    the underlying transaction to purchase a portfolio of 17 hotels for 102 million dollars in an oral
19    agreement in an effort to hide the paper trail of their involvement.
20           94. Oren is subjected to being victimized again and justifiably fearful of an immediate
21    repeated injury by the threats and practices of Ely Dormy and all defendants, and each of them,
22    which violate his Federal and State rights, as Ely Dormy and all defendants, and each of them, have
23    repeatedly engaged in the injurious acts of threatening and the cover up of such in the past, thus there
24    is a sufficient probability that Ely Dormy and all defendants will engage in such threatening activity
25    against Oren in the near future, substantiating Oren’s claim for injunctive relief.
26           95. Oren is reasonably threatened with future threatening practices from Ely Dormy and all
27    defendants, and each of them, given Oren’s status as a director and officer of debtor defendant
28    corporations who Ely Dromy alleges stole money from him, and his ongoing legal challenges to Ely



                                                                24
          Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                    Main Document    Page 25 of 30


 1    Dormy’s activity to threaten him because he tried to do his job as director and officer of the debtor
 2    defendant corporations as Ely Dromy’s repeated harmful acts which he suffered Oren was and is not
 3    outside the control of Ely Dromy and all defendants, and each of them, and it depends solely on
 4    whether Ely Dromy and all defendants and each of them will continue the threats of physical
 5    violence against Oren.
 6           96. Oren is currently involved in litigation efforts and will be subject to additional threats and
 7    has a reasonable prospect of being subjected to additional litigation from Ely Dromy and all
 8    defendants, thus the future harm to Oren by Ely Dromy and all defendants, and each of them is
 9    probable and more than speculative.
10           97. Ely Dromy and all defendants, and each of them, violated Oren’s rights by engaging in an
11    Unfair Business practice under California Business & Professions Code § 17200, as Oren’s
12    emotional distress injury from the threats proximately causing such intimidation and humiliation is
13    substantial, his emotional distress injury is not outweighed by any countervailing benefits to
14     consumers or competition, and his emotional distress injuries could not reasonably have been
15    avoided under all the foregoing circumstances.
16           98. Oren is not required to, but may seek class certification under California Business and
17    Professions Code § 17200, for a class of people in California and throughout the United States
18    similarly situated to Oren who have also suffered from such intimidating tactics while shouldering
19    their duties in the legal process from the same or similar scheme as Oren has suffered after discovery
20    uncovers sufficient facts regarding the issues of (a) numerosity, (b) the existence and predominance
21    of common questions of law and fact, (c) typicality, (d) adequacy, and (e) superiority.
22           99. As a proximate result, Plaintiffs are entitled to a permanent injunction against the Dromys
23    and SLP, and all defendants, and each of them, forever enjoining the actions as a result of the sale of
24    the portfolio of 17 hotels, and restitution in the amount paid to defend against the practice pattern of
25    threatening and the cover up of such, costs and attorney fees under California Civil Code 1021.5.
26                                   FIFTH CLAIM OR CAUSE OF ACTION
27                                                 (Declaratory Relief)
28                                       (by Plaintiffs against all Defendants)



                                                                 25
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB            Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                     Desc
                                      Main Document    Page 26 of 30


 1            100. Plaintiffs restate and incorporate by reference hereat, the above paragraphs 1 through 99
 2    as if fully set forth hereat.
 3            101. An actual controversy now exists between Plaintiff s and Defendants Ely Dromy, David
 4    Dromy and SLP relating to the legal rights and duties of the respective parties arising out of the
 5    relationship between them and the purchase and sale of the portfolio of 17 Hotel Properties.
 6    102. Plaintiffs contend that they did not, as Defendants Ely Dromy, David Dromy and SLP allege,
 7    defraud Ely Dromy, David Dromy and SLP, did not breach an allege oral contract, that there was
 8    never an oral agreement between Plaintiffs and Ely Dromy, David Dromy and SLP, that they did not
 9    owe any fiduciary duties to Ely Dromy, David Dromy and SLP and that if there were any fiduciary
10    duties that they did owe, they honored those fiduciary duties by making full and complete
11    disclosures, they did not make any intentional misrepresentations or negligent misrepresentations in
12    connection with the purchase and sale of the portfolio of 17 hotel properties, that they properly
13    disclosed the March 31, 2015 agreement to Ely Dromy, David Dromy and SLP, that Ely Dromy was
14    responsible for the eventual loss of the portfolio of 17 hotel properties when he refused to provide his
15    personal guarantee to the lender who had provisionally agreed to provide the refinancing of the nine
16    Georgia hotel properties, and that Plaintiffs’ are not liable to Ely Dromy, David Dromy or SLP in any
17    amount, and if any amount is alleged to be owed by Plaintiffs to Ely Dromy, David Dromy or SLP,
18    said amount must be completely off set by the amount that Plaintiff Oren and the entities are entitled
19    to receive as a result of their RICO violations against Oren and as a result of their violating Oren’s
20    rights in accordance with 42 USC § 1985.2 and the rights of Sherr, Rasbe, Emmet and Oren in
21    accordance with 42 USC 1985.3.
22            103. Defendants the Dromys’ and SLP deny Plaintiff’s contentions. and maintain that the
23    purchase of the 17 hotel properties and the release of funds from escrow by the buyer and seller to
24    the Plaintiffs defrauded them, and breached an oral agreement and fiduciary duties owed to them, and
25    made intentional and negligent misrepresentations, and that no set off for any amount should occur.
26            104. An actual controversy now exists between Plaintiff s and Defendants Joseph Guglielmo
27    and VCV relating to the legal rights and duties of the respective parties arising out of the relationship
28    between them and the purchase and sale of the portfolio of 17 Hotel Properties.



                                                                 26
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB          Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                       Desc
                                    Main Document    Page 27 of 30


 1           105. Plaintiffs’ contend that they did not, as Guglielmo and VCV now allege, execute a
 2    written indemnity agreement, agreeing to indemnify Guglielmo and VCV in the event that any
 3    litigation arose with respect to the purchase and sale of the portfolio of 17 hotel properties, and that
 4    the alleged indemnity agreement is a forgery, is not signed or dated by Oren or Sherr, Rasbe or
 5    Emmet, and the alleged indemnity agreement only bears the initials of RO for Oren and Sherr, Rasbe
 6    and Emmet, and under the totality of circumstances, Guglielmo and VCV have made an adopted
 7    admission that there is no indemnity agreement because after Guglielmo and VCV were sued by
 8    SLP, they, Guglielmo and VCV, never made a demand on Oren or Sherr, Rasbe or Emmet to
 9    indemnify them, to defend them and they did not file an cross complaint against them, answered
10    deposition questions about the indemnity agreement in an evasive and equivocal manner, and never
11    brought the issue to their attention except after Guglielmo and VCV entered into a settlement
12    agreement with SLP which requires them to make a 1.9 million dollar payment to SLP within 270
13    days and now Guglielmo and VCV allege the indemnity agreement which only bears the initials RO.
14           105. Defendants Guglielmo and VCV deny Plaintiffs’ contentions and maintain the indemnity
15    agreement is valid and enforceable and deny that under the totality of circumstances, they made an
16    adopted admission that there is no indemnity agreement.
17           106. Plaintiff desires a judicial determination and declaration of the respective rights, duties
18    and obligations of Plaintiff and all Defendants, a declaration that Plaintiff”s ae not liable to the
19    Defendants Ely Dromy, David Dromy or SLP for any reason under the purchase and sale of the
20    portfolio of 17 hotel properties, and if Plaintiff are liable to the Dromy’s and SLP for any reason as a
21    result of the purchase and sale of the portfolio of 17 hotel properties, such amount is fully and
22    completely off set by the amount the Dromys’ and SLP are found to be liable to the Plaintiff for their
23    violations against the Plaintiffs as described above, and that Plaintiffs do not have an indemnity
24    agreement requiring them to indemnify Guglielmo or VCV, as Plaintiff’s remedy at law is not
25    adequate and that Defendants provide all Plaintiff”s attorney fees and costs.
26                                  SIXCTH CLAIM OR CAUSE OF ACTION
27                                                     (Negligence)
28                                   (by Plaintiff Sherr, Inc. against Ely Dromy)



                                                                 27
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB            Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                     Desc
                                      Main Document    Page 28 of 30


 1            107. Plaintiffs restate and incorporate by reference hereat, the above paragraphs 1 through 59
 2    as if fully set forth hereat.
 3            108. Sherr. Inc., had a 12.5% interest in the LLC which was to be the legal owner of the
 4    portfolio of 17 hotel properties and SLP had a 50% interest in the LLC owing the portfolio of 17
 5    hotel properties.
 6            109. In accordance with Ely Dromy being the alter ego of SLP and with SLP having a 50%
 7    ownership interest in the LLC which was to be the owner of the portfolio of the 17 hotel properties,
 8    he, Ely Dromy, owed a duty to Sherr, Inc., to ensure that the lender who was to refinance the nine
 9    Georgia hotels, had the personal guarantee of Ely Dromy.
10            110. Ely Dromy refused to provide the personal guarantee the lender required to complete the
11    refinancing of the nine Georgia hotel properties.
12            111. Ely Dromy breached his duty to Sherr, Inc. whe he, Ely Dromy did not provide his
13    personal guarantee to the lender.
14            112. As a proximate result of the breach of duty by Ely Dromy to provide his personal
15    guarantee to the lender to complete the refinancing of the nine Georgia hotel properties, Sherr, Inc.
16    has suffered a massive financial injury, and has been damaged in an amount according to proof, but
17    in excess of seven (7) million dollars.
18            WHEREFORE, Debtor and Plaintiff Sherr, Rasbe, Emmitt and Oren rays for judgment
19    against all Defendants, and each of them as follows:
20            On the First, Second and Third Claims or Causes of Action:
21            1. For compensatory damages in the amount according to proof;
22            2. For punitive damages in an amount according to proof;
23            3. For costs of suit and attorney fees;
24            4. For such other and further relief as the Court may deem just and proper.
25            On the Fourth Claim or Cause of Action
26            1. For an injunction in a form to be submitted to the Court that Defendants Ely and David
27    Dromy and SLP and their successors and assigns are permanently enjoined from proceeding in any
28    action against the Plaintiff for any claim as a result of the purchase and sale of the portfolio of 19
      hotel properties, or the release of funds from escrow to Sherr, Inc, Rasbe, Inc, or Emmet, Inc.;

                                                                 28
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
     Case 9:19-ap-01032-MB           Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45                      Desc
                                     Main Document    Page 29 of 30


 1           2. For costs of suit and For attorney fees under the Cal, Civ. Cd. 1021.5;
 2           3. For such other and further relief as the Court may deem just and proper.
 3           On the Fifth Claim or Cause of Action
 4           1. For a declaration that Plaintiffs are not liable to Ely Dromy, David Dromy of SLP or any of
 5    their successors and assigns for any claims or causes of action as a result of the purchase and sale of
 6    the portfolio of 17 hotel properties;
 7           2. For a declaration that Plaintiffs are not required to provide back any payments made to
 8    Sherr, Rasbe, and Emmet from funds disbursed from escrow to them;
 9           3. For a declaration that if Plaintiff’s are found liable to Ely Dromy, David Dromy or SLP,
10    said amount will be completely off set by the amount Ely Dromy will be declared to owe to Oren and
11    the entities as a result of the RICO violations against Oren and as a result of their violating Oren’s
12    rights in accordance with 42 USC 1985.2 and 1985.3;
13           4. For a declaration that Plaintiffs never signed or initialed an indemnity agreement agreeing
14    to indemnify Joseph Guglielmo or VCV or their successors and assigns and that Plaintiffs are not
15    required to indemnify Joseph Guglielmo or VCV for any reason as a result of the purchase and sake
16    of the portfolio of 17 hotel properties.
17           5. For costs of suit;
18           6. For such other and further relief as the Court may deem just and proper.
19           On the Sixth Claim or Cause of Action
20           1. For damages in an amount according to proof but in excess of 7 million dollars;
21           2. For costs of suit;
22           3. For such other and further relief as the Court may deem just and proper.
23    Dated: July 12
                   , 2019                                                Respectfully filed by:
24                                                                       /s/ Khachik Akhkahsian
                                                                         Law Offices of Khachik Akhkash
25                                                                       by Khachik Akhkahshian, Esq.
                                                                         Attorney for Debtor and Debtor/Plaintiffs
26                                                                       Sherr, LLC, Rasbe, Inc. Emmet Inc. And
                                                                         Rone Oren
27
28



                                                                 29
           Adversary Complaint by Plaintiffs Sherr, Rasbe, Emmet and Rone Oren against all named Defendants
Case 9:19-ap-01032-MB   Doc 1 Filed 07/12/19 Entered 07/12/19 12:41:45   Desc
                        Main Document    Page 30 of 30




          12      9
